                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:20-cv-382-MOC-DSC

CHURCH EKKLASIA SOZO, INC.,         )
et al.,                             )
                                    )
                  Plaintiffs,       )
                                    )
vs.                                 )
                                    )
CVS HEALTH CORP., et al.,           )                       ORDER
                                    )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendants.

(Doc. No. 9).

       Plaintiffs filed this action on July 14, 2020. (Doc. No. 1). Defendants filed the pending

motion to dismiss on October 15, 2020. (Doc. No. 3). Plaintiffs filed an Amended Complaint on

November 5, 2020. (Doc. No. 3). Because Plaintiffs have filed an Amended Complaint, the

pending motion to dismiss is now moot.

       IT IS THEREFORE ORDERED that:

       (1) Defendants’ Motion to Dismiss, (Doc. No. 9), is terminated as moot.



 Signed:(2) accordance
         November       with
                  23, 2020     the terms of this Order.




                                                   1

      Case 3:20-cv-00382-MOC-DSC Document 15 Filed 11/23/20 Page 1 of 1
